Citation Nr: 9905075	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  94-05 557A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for service-connected 
bilateral pes planus, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1944 to May 
1946.

This matter initially came to the Board of Veterans' Appeals 
(Board) from a January 1993 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied the veteran's claim for an 
increased rating for service-connected bilateral pes planus.  
A notice of disagreement was submitted in January 1994, and a 
statement of the case was issued that February.  The veteran 
submitted his substantive appeal in March 1994.  

By rating action of June 1996, an increased evaluation of 30 
percent was assigned, and considered effective as of October 
9, 1992.  As a 30 percent evaluation is not the maximum 
rating available for this disability, the appeal continues.  
AB v. Brown, 6 Vet. App. 35 (1993).

Although not before the Board at this time, it is noted that 
in March 1994, the veteran's representative submitted, on the 
veteran's behalf, an informal claim of service connection for 
a low back disability, stating that supporting evidence would 
be submitted.  None has been submitted, and further action 
regarding that matter has not been undertaken.  


REMAND

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Veterans Appeals (Court) has held that, when a veteran 
claims that a service-connected disability has increased in 
severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  VA has a duty to assist a 
claimant in the development of facts pertinent to his or her 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1998).  From a careful review of the evidence in 
this case, the Board has determined that there is additional 
development that must be completed by the RO in order to 
fulfill this statutory duty prior to appellate review of the 
veteran's claim.  

The most recent VA examination was conducted in April 1998.  
Apparently from the comments in the report, the examiner was 
given a set of questions to answer regarding the issues at 
hand.  Although some of the responses are clear, some of them 
are not.  For instance, "None." was indicated as a response 
to Section 7, and "Please see record for details." was 
indicated for Section B5.  It is not clear what the responses 
mean since the actual questions are not associated with the 
claims folder.  Nor do the numbered responses appear to 
correspond to the "AMIE Worksheets" available to the Board.  
Also, the examiner indicated in Section A of the report that 
details were not available, and referred the reader to the 
records.  From this, it is not clear if the claims folder was 
made available for review.  

gability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.

In the instant case, service connection is currently in 
effect for bilateral pes planus, rated 30 percent disabling 
under the provisions of 38 C.F.R. Part 4, Diagnostic Code 
5276 (1998) which contemplates acquired flatfoot, which does 
not specifically involve limitation of motion.  However, VA's 
General Counsel has held that depending on the nature of the 
foot injury, Diagnostic Code 5284 (foot injuries) may involve 
limitation of motion and would require consideration of 
38 C.F.R. §§ 4.40, 4.45.  VAOPGCPREC 9-98.  A review of the 
record indicates that the same reasoning may apply in this 
case.  Although not clear, it was noted in the April 1998 
examination report that there was 2 degrees dorsiflexion and 
10 degrees plantar flexion.  Also, on examination in May 
1996, the VA examiner included a diagnosis of questionable 
arthritic changes of the ankles and feet.  Therefore, the 
disability at issue may involve limitation of motion and 
arthritis.  Edema and numbness are also reported, but their 
relationship to the service-connected disability is not 
clear.

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's claim, the case is REMANDED to the RO 
for the following development:

1.  The RO should obtain current medical 
records (VA and non-VA) related to recent 
treatment of the veteran's service-
connected bilateral pes planus.  The 
necessary release should be secured for 
private records.  Once obtained, all such 
records should be associated with the 
claims folder.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
severity of his service-connected 
bilateral pes planus.  Such tests as the 
examining physician deems necessary 
should be performed.  The examination 
should include complete observations of 
the range of motion of the affected 
joints.  All findings should be reported.  
The examiner should also be asked to 
determine whether the feet exhibit 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disabilities; and if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional ranges of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
orthopedic examiner should be asked to 
express an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or repeated use over a 
period of time.  This determination 
should also, if feasible, be portrayed in 
terms of the additional range of motion 
lost due to pain on use or during flare-
ups.  The examiner should also record any 
objective displays of pain.  The examiner 
should identify manifestations of the 
veteran's service-connected disabilities 
and distinguish those manifestations from 
any coexisting nonservice-connected 
disabilities.  Edema and numbness, if 
present, should be attributed to an 
underlying disorder.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.

3.  The RO should adjudicate the claims 
of entitlement to increased evaluations 
for service-connected bilateral pes 
planus in light of DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Consideration 
should be given to the provisions of 
38 C.F.R. §§ 3.321(b), 4.40, 4.45 
(1998).  If the determination remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  The veteran 
and his representative should be 
afforded the applicable time to respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain additional information and to afford the 
veteran due process of law. The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 6 -


